Citation Nr: 9909702	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  97-12 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had two periods of service from September 1953 to 
June 1956, and from August 1962 to June 1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. 

This claim was remanded by the Board in August 1998 for a 
Travel Board hearing at the RO.  The appellant appeared and 
offered testimony before the undersigned Member of the Board, 
sitting at the RO, in November 1998.  That hearing was 
conducted pursuant to the authority of the Chairman of the 
Board.  A transcript of the testimony is on file.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim. 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998). This duty to 
assist involves obtaining relevant medical reports and 
examinations where indicated by the facts and circumstances 
of the individual case. See Abernathy v. Principi, 3 Vet. 
App. 461 (1992); Roberts v. Derwinski, 2 Vet. App. 387 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Entitlement to service connection may be established for 
aggravation of a preexisting injury or disease when there is 
an increase in disability in service, unless the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. §§ 1110, 1131, 1153 (West 1991 & Supp. 1998); 38 
C.F.R. § 3.306 (1998). With regard to the issue of whether 
there was a preexisting injury or disease, applicable law 
also provides that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for 
service except for defects noted at entrance into service or 
where clear and unmistakable evidence shows a disease to have 
been preexisting. 38 U.S.C.A. § 1132 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.304(b) (1998). However, the presumption 
of soundness may be rebutted by clear and unmistakable 
evidence consisting of the veteran's own admissions during 
in-service clinical evaluations of a pre-service history of 
the disability for which service connection is claimed. Doran 
v. Brown, 6 Vet. App. 283 (1994).

In this case, the veteran has acknowledged that a lower back 
disability pre-existed service by virtue of the service 
medical reports from his first period of service with the 
Marine Corps including; 

In an October 1953 medical report, one month after his 
enlistment examination, he reported that he fell 14 feet and 
injured his back 11/2 years prior to service.  He had not been 
treated at that time, but has had constant lumbosacral pain 
since.  There was a questionable narrowing of the interspace 
of L4-L5 on the right.  No other abnormalities were noted, 
and he was found physically fit for service.  In another 
October 1953 record he gave a history of a football injury.

In April/May 1955 medical records, the veteran reported 
injuring his back after a 15-foot fall in a warehouse 
accident.  He was in no pain at the time of examination and 
he localized his tenderness in the right paralumbar spinal 
musculature at approximately L2-L3. The back was freely 
movable and x-rays showed scoliosis of the lumbar spine with 
convexity to the left.  Disc spaces were maintained and were 
of normal lumbar curve. The right leg was 3/16 inch longer 
than the left leg.  The diagnosis was scoliosis, lumbar 
spine, compensatory, secondary to shortening of the left 
lower extremity.  A small insole heel lift was prescribed. 

The balance of the service medical records for both periods 
of service are silent for any further complaints, or 
treatment of any back disorder, or any additional 
(superimposed) back injuries.  The veteran has contended 
that he sustained additional back injury, and was treated in 
the 1960's period of service at an Air Force base facility 
in Germany.

Post service medical records consist of VA records from May 
1996, and two letter statements received in November 1996, 
from the Boschell Chiropractic Clinic, noting treatment from 
1976 to 1977 for a lumbosacral problem, and from Steve D. 
Johnson, M.D., noting a mid-thoracic spine contusion in April 
1985. The records for this treatment are not on file.  In 
view of contentions advanced and the record as otherwise 
constituted, it appears that actual records from the 
treatment in 1976 might be probative.  As the case is 
otherwise in need of development, and attempt to obtain those 
records will be undertaken.

The appellant had initially argued that his current back 
disorder was due to an injury  incurred to his low back in an 
accident in the summer of 1964, for which he received 
treatment at the U.S. Air Force Hospital in Bitburg Germany.  
The RO requested records from the Air Force Hospital for 
1964.  The search proved negative.  

In a Travel Board hearing in November 1998, the veteran 
testified that the injury was in 1963 and not 1964. As he 
previously claimed his injury was in 1964, the RO did not 
request records from 1963.  He also testified to receiving 
treatment post service from three additional doctors, all 
deceased and stated that those records were unavailable.  
Another attempt to obtain the Air Force records should be 
made for 1963.

The Board also notes that the appellant underwent a VA 
medical examinations in September 1996.  The VA physician did 
not indicate that he reviewed the veteran's claims file, and 
while diagnosing the veteran's current lower back disorder, 
offered no comment or opinion.  

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  Hence, the 
Board requests further development. Any additional reports of 
inpatient or outpatient treatment should be obtained as well. 
Due to these factors, the Board deems the clinical evidence 
currently on file to be inadequate for adjudicating this 
claim. In such cases, remand for additional examination is 
the appropriate remedy. See Littke v. Derwinski, 1 Vet. App. 
90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
development:

1. The RO should contact the veteran as 
needed, to determine the names, 
addresses, and dates of treatment by any 
physicians, hospitals or treatment 
centers (private, VA or military) which 
treated him for his lower back disorder, 
not already associated with the claims 
file. The approximate dates of such 
evaluation or treatment should be 
reported. In particular, an attempt 
should be made to obtain, any reports of 
treatment at the Bitburg, Germany Air 
Force Hospital during 1963 and actual 
treatment records from physicians, still 
living, and identified by the veteran as 
treating him post service.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each medical care provider 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claims. All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder. If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records. 38 C.F.R. § 3.159 
(1998).

2. The RO should schedule the appellant 
for a VA orthopedic examination.  The 
examiner should review the entire claims 
file prior to completion of the report, 
including in particular, the service 
medical records and all x-ray reports.  
The examination report should include a 
detailed account of all manifestations of 
back pathology present.  The examiner 
should determine, to the extent possible, 
the etiology of any back disorder found.  
Specifically, the examiner should offer 
opinions, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's current back 
pathology is attributable to any 
congenital disorder, any disease or 
injury suffered during his active 
service, any intercurrent causes such as 
post-service occupational activities, the 
aging process, or to a combination of 
such causes or to some other cause or 
causes. If the examiner opines that the 
back pathology pre-dated service, an 
opinion as to whether such back pathology 
was aggravated by service should be 
rendered, with degree of medical 
probability expressed.

If the disorder pre-existed service, the 
examiner is also requested to offer an 
opinion as to whether the appellant's 
lower back disorder has increased in 
severity beyond the normal progression of 
the condition during active duty.  The 
results of any radiographic examinations 
of record should be discussed, as well as 
the clinical significance of any anatomic 
anomalies or any intervals of time which 
demonstrate an absence of medical 
treatment.  Any opinion expressed must be 
accompanied by a written rationale.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiner.

3. The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. Specific 
attention is directed to the examination 
report. If the report does not include 
all test reports, special studies or 
fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the reports 
must be returned to the examiners for 
corrective action. 38 C.F.R. § 4.2. "If 
the [examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes." 
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
this document specifically set forth the reasons and bases 
for the decision. No action by the appellant is required 
until he receives further notice. The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).





- 4 -


- 1 -


